Citation Nr: 1730183	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-33 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to November 12, 2016, and a rating higher than 10 percent thereafter.

2.  Entitlement to a rating higher than 20 percent for a lumbar spine compression fracture and sprain.

3.  Entitlement to a separate 10 percent rating for L2-L4 left radiculopathy with meralgia paresthetica have been met prior to March 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2010, the RO increased the assigned rating for the Veteran's lumbar spine compression fracture and sprain to 20 percent effective March 9, 2010.  In November 2011, the RO continued a 0 percent rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2016.  A copy of the hearing transcript is of record.  In July 2016, the Board remanded the matter for additional development.

In a February 2017 rating decision, the Appeals Management Center (AMC) increased the assigned rating for hearing loss to 10 percent effective November 12, 2016.  In addition, as discussed below, the rating criteria for the Veteran's lumbar spine condition allow for separate ratings for associated neurologic abnormalities.  In a July 2012 rating decision, the RO granted a separate 10 percent rating for left lower extremity radiculopathy effective March 28, 2012.  In a February 2017 rating decision, this was increased to 20 percent effective November 15, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  Prior to November 12, 2016, at worst, bilateral hearing loss was manifested by level III hearing in both the left and right ears; from that date, the Veteran had level VI hearing in the right ear and level II hearing in the left ear.

2.  A lumbar spine compression fracture and sprain is not manifested by forward flexion of 30 degrees or less, or by favorable ankylosis of the thoracolumbar spine.

3.  Prior to March 28, 2012, the Veteran had mild incomplete paralysis of the left femoral nerve.


CONCLUSIONS OF LAW

1.  Prior to November 12, 2016, the criteria for a compensable rating for bilateral hearing loss have not been met; from that date, the criteria for a rating higher than 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating higher than 20 percent for a lumbar spine compression fracture and sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2016).

3.  The criteria for a separate 10 percent rating for L2-L4 left radiculopathy with meralgia paresthetica have been met prior to March 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8526 (2016).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating," is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

I.  Hearing Loss

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Prior to November 12, 2016, the Veteran was assigned a 0 percent rating for his bilateral hearing loss.  He submitted a private audiological evaluation dated September 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
80
95
66
LEFT
25
40
80
100
61

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.  It is not clear whether these speech recognition scores were obtained using the Maryland CNC test specified in 38 C.F.R. § 4.85(a).  Assuming they were, this results in hearing levels of III in both the right and left ears according to Table VI.  Utilizing Table VII, this corresponds to a 0 percent rating.

The Veteran underwent a VA examination in October 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
90
105
75
LEFT
40
55
85
100
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  This results in hearing levels of II in both the right and left ears according to Table VI.  Utilizing Table VII, this also corresponds to a 0 percent rating.  Therefore, the evidence generated prior to November 12, 2016, is consistent with the 0 percent rating assigned for that period.

From November 12, 2016, the Veteran is assigned a 10 percent rating.  He underwent a VA examination on that date.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
90
105
80
LEFT
50
65
85
105
76

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  This results in a hearing level of VI in the right ear and II in the left ear according to Table VI.  Utilizing Table VII, this corresponds to a 10 percent rating.

Notably, because the thresholds for the right ear are all 55 or greater, the Board will consider 38 C.F.R. § 4.86, which states that for such exceptional patterns of hearing impairment, Table VIA can be used to determine the numeric designation for hearing levels based on pure tone threshold average alone.  The Veteran's right ear threshold average of 80 corresponds to level VII hearing.  However, under Table VII, this still results in a 10 percent rating when combined with the level II hearing in the left ear.

Based on the audiological testing conducted throughout the appeal period, the assigned 0 percent rating prior to November 12, 2016, and the 10 percent rating assigned thereafter, are appropriate.  In making this determination, the Board has considered the functional effects of the Veteran's condition.  He testified that he had difficulty understanding people when not face-to-face with them, and that he cannot hear people who are in another room.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  Id. at 369, 370 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Lumbar Spine

The Veteran is assigned a 20 percent rating under Diagnostic Code (DC) 5235, which is part of the General Rating Formula for Injuries and Diseases of the Spine.  Under that formula, a higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  This guidance must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In this case, the criteria for a higher 40 percent rating have not been met.  A May 2010 VA examination documented 40 degrees of forward flexion of the lumbar spine.  There was no pain present, and there was no change following repetitive testing.  An additional VA examination in June 2012 recorded 50 degrees of flexion, with the onset of pain only at the end-range of motion.  There was no change following repetitive testing.

VA records from August 2016 noted flexion was limited to "just before" 60 degrees with some stiffness present.  Additional records from October 2016 documented that the Veteran was able to flex beyond 60 degrees with some stiffness produced at the end-range of motion.  During a November 2016 VA examination, flexion was 50 degrees.  The examiner noted that pain was present but did not result in functional loss, and there was no change with repetitive testing.

In sum, at no time during the appeal period was flexion limited to 30 degrees or less, even when accounting for pain or repetitive testing.  Moreover, the Veteran was never diagnosed with ankylosis.  Therefore, a rating higher than 20 percent is not warranted.

Note (1) of the General Rating Formula provides that neurologic abnormalities associated with the service-connected spine condition are to be rated separately.  In this case, the Veteran has not asserted, and the evidence does not otherwise show, that he has experienced any bowel or bladder dysfunction, or any neurologic symptoms in his right lower extremity.

During the appeal period, the Veteran was assigned a separate rating for L2-L4 left lower extremity radiculopathy, diagnosed as meralgia paresthetica,  under DC 8726.  He was awarded a 10 percent rating effective from March 28, 2012, which was increased to 20 percent effective from November 15, 2016.

DC 8726 addresses neuralgia of the femoral nerve, and is predicated on DC 8526, which addresses paralysis of the femoral nerve.  This is the appropriate DC to use based upon the November 2016 VA examiner's diagnosis of femoral nerve radiculopathy.  Under DC 8526, 10, 20, and 30 percent ratings are assigned for mild, moderate, and severe incomplete paralysis, respectively.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Prior to March 28, 2012, a 10 percent rating is warranted for left L2-L4 radiculopathy.  During a May 2010 VA examination, the Veteran reported a history of numbness in the left thigh with prolonged standing, and examination revealed diminished left hip flexion strength.  Collectively, these findings are consistent with mild incomplete paralysis of the femoral nerve.  

A higher 20 percent rating is not warranted during this period, or for the period prior to November 15, 2016.  Both the May 2010 and June 2012 VA examinations noted normal sensation on examination, as well as hyperactive (3+) rather than diminished reflexes.  VA records from June 2013 noted diminished (1/4) reflexes, but normal strength and sensation.  Additional records from March 2016 and August 2016 show strength, sensation, and reflexes were all within normal limits.  Collectively, these findings do not show that incomplete paralysis of the left femoral nerve rose to a "moderate" level.

From November 15, 2016, a rating higher than 20 percent is not warranted.  The VA examination conducted on that date documented normal strength, reflexes, and sensation.  The examiner noted moderate constant and intermittent pain, and diagnosed moderate left femoral nerve radiculopathy, all of which is consistent with, at most, the currently assigned 20 percent rating for moderate incomplete paralysis.  Neither the objective findings nor the examiner's assessment indicate the presence of severe incomplete paralysis warranting a higher 30 percent rating.

Finally, the Board has considered whether the Veteran's lumbar spine condition warrants a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, Note (1) of the formula specifies that such episodes require bed rest prescribed by a physician, and the record does not reflect any such bed rest prescribed to this Veteran.  Therefore, a rating under this formula is not appropriate.

In sum, a rating higher than 20 percent is not warranted for the Veteran's lumbar spine condition, though a separate 10 percent rating is warranted for left lower extremity radiculopathy prior to March 28, 2012.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

A compensable rating for bilateral hearing loss prior to November 12, 2016, and a rating higher than 10 percent thereafter, are denied.

A rating higher than 20 percent for a lumbar spine compression fracture and sprain is denied.

A separate 10 percent rating for L2-L4 left radiculopathy with meralgia paresthetica is granted prior to March 28, 2012.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


